PER CURIAM.
Inasmuch as Mr. and Mrs. Jeff Barlow (1) were not named in either the petition or prayer, (2) are residents of the State of Texas and (3) had no agents, registered or otherwise, for service of process in Louisiana, the trial court judgment of May 15, 1996, which upheld the Barlows’ exceptions and preter-mitted their request for sanctions, was fully correct and appropriate.
Appeals in Louisiana are favored; accordingly, we deny the Barlows’ request for attorney fees because of the appeal from the May 15, 1996 judgment. Appellants are, however, to pay all other costs of this appeal.
AFFIRMED.